IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40590

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 699
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 3, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
KEVIN FORREST KENNEDY,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period   of    confinement    of     five   years,   for    possession   of
       methamphetamine, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Kevin Forrest Kennedy was convicted of possession of methamphetamine, Idaho Code
§ 37-2732(c)(1). The district court sentenced Kennedy to a unified term of seven years, with a
minimum period of confinement of five years, suspended the sentence and placed Kennedy on
supervised probation for seven years.      Kennedy appeals, contending that his sentence is
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kennedy’s judgment of conviction and sentence are affirmed.




                                                   2